Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150363319 A1 (Qi et al.) in view of US 9275063 B1 (Natanzon) and US 20170168907 A1 (Harper et al.).
Regarding claim 1, Qi teaches
A method of populating cache(fig 1B; par 29 "Thus, when the host node 110 sends a failover signal 150 to the backup node 130, the backup node 130 may retrieve the cache metadata 127 from the primary storage device 120 and reconstruct the data previously stored  of a backup server(par 22 “The system 100 includes a host node 110 coupled to a primary storage device 120 and a backup node 130.” Although Qi teaches a physical server, Qi also teaches that these parts may be implemented programmatically instead(par 20). ), the method comprising: 
generating, by one or more processors, a data record that (i) is associated with a first virtual server(fig 1B:127; par 28 "The cache metadata 127 may include any and/or all metadata (e.g., data owner, storage time/date, storage location, file size, data type, checksum, inode, context information, volume identifier, logical block address, data length, data temperature or priority, etc.) associated with the application data stored in the cache memory 114 at a given time. More specifically, the cache metadata 127 may include any information that may be used to uniquely identify and/or distinguish the data stored in the cache memory 114 from other application data stored on the primary storage device 120.") and (ii) includes a first data partition and a second data partition(fig 2:262,264; par 31 "Alternatively, the partitions 262 and 264 may represent virtual partitions of the same physical hard drive."); 
generating, by the one or more processors, a modified data partition by modifying the first data partition to include a set of data that describes hot data(fig 2:226; par 38 describes how data is determined to be "hot".) stored in a cache of the first virtual server(fig 1B:127,137; par 29 "The I/O processor 132 may then fetch the corresponding application data ( e.g., as cache warm-up data 137) from the primary storage device 120 and load the cache warm-up data 137 into the cache memory 134. Once the cache warm-up data 137 is loaded into the cache memory 134, the backup node 130 may immediately begin servicing data access requests 151 using the cache memory 134. Moreover, because the cache warm-up data 137 reflects ; and 
responsive to either (i) a failover of the first virtual server(fig 1B:150; par 26 "The service handoff between the host node 110 and the backup node 130 may be referred to as a "node failover." For example, a node failover may be triggered when the host node 110 or a cluster management controller) outputs a failover signal 150 to the backup node 130. Upon receiving the failover signal 150, the backup node 130 may begin servicing the data access requests 151 from the client terminal 101. ") or (ii) a migration request for the first virtual server(par 28 "the I/O processor 112 may retrieve the cache metadata 127 in response to a user request ( e.g., initiated by the client terminal 101). "), populating, by the one or more processors, a cache of the selected host based, at least in part, on the set of data in the modified data record data partition(fig 1B:127,137; par 29 "The I/O processor 132 may then fetch the corresponding application data ( e.g., as cache warm-up data 137) from the primary storage device 120 and load the cache warm-up data 137 into the cache memory 134. Once the cache warm-up data 137 is loaded into the cache memory 134, the backup node 130 may immediately begin servicing data access requests 151 using the cache memory 134. Moreover, because the cache warm-up data 137 reflects recently stored data in the cache memory 114, there is a high probability that local data requests 133 to the cache memory 134 will result in cache hits."); and 
responsive to a migration of a threshold percentage of hot data to the selected host(fig 5:540; par 59 “For some aspects, the cache warm-up module 240 may request only cache metadata having temperature values at or above a predetermined temperature , transitioning, by the one or more processors, the generated modified data partition and associated client I/O requests to the selected host while synchronously migrating any remaining hot data(fig 1B:127,137; par 29 "The I/O processor 132 may then fetch the corresponding application data ( e.g., as cache warm-up data 137) from the primary storage device 120 and load the cache warm-up data 137 into the cache memory 134. Once the cache warm-up data 137 is loaded into the cache memory 134, the backup node 130 may immediately begin servicing data access requests 151 using the cache memory 134. Moreover, because the cache warm-up data 137 reflects recently stored data in the cache memory 114, there is a high probability that local data requests 133 to the cache memory 134 will result in cache hits.").
However, Qi does not specifically teach holding client I/O requests for the first virtual server in a backlog while the failover/migration is happening.
On the other hand, Natanzon teaches 
 A method of populating cache of a backup server(fig 9:910; col 16 ln 22-23 “Additionally, in some embodiments, the location may be moved into cache 910 to further speed the IO.”), the method comprising:
generating, by one or more processors, a data record that (i) is associated with a first virtual server and (ii) includes a first data partition and a second data partition(fig 1:176; col 12 ln 64-67 “In accordance with an embodiment of the present invention, target storage system 120 exposes a logical unit 176, referred to as a "journal LU", for maintaining a history of write transactions made to LU B, referred to as a 'journal".”) ;
generating, by the one or more processors, a modified data partition by modifying the first data partition to include a set of data that describes hot data stored in a cache of the first virtual server, wherein the hot data contains one or more client I/O requests(fig 9:910; col 16 ln 30-36 "In further embodiments, the journal lag may be kept large enough to have an impact on performance, i.e. ensuring that that journal is large enough that a heat map or other predictive data structure, corresponding to IO to be applied to the storage, may provide the storage with the ability to move the impacted storage location to a faster device to increase IO speed."”);
responsive to either (i) a failover of the first virtual server or (ii) a migration request for the first virtual server(col 9 ln 6-12 “During normal operations, the direction of replicate data flow goes from source side to target side. It is possible, however, for a user to reverse the direction of replicate data flow, in which case Site I starts to behave as a target backup site, and Site II starts to behave as a source production site. Such change of replication direction is referred to as a "failover".”), holding, by the one or more processors, one or more client I/O requests for the first virtual server into a backlog(fig 6; col 15 ln 30-35 “Refer now to the example embodiment of FIG. 6. FIG. 6 illustrates Do meta data and Do data stored in a journal. The Do meta data 610 may describe the writes that may be applied to the replication LUN.”);
predicting, by the one or more processors, a size of the backlog based on expected client I/O requests from one or more applications that are supported by the first virtual server(col 16 ln 37-39 "In certain embodiments, the IO lag may be calculated based on the performance characteristics of the underlying storage components and tiers. ");
selecting, by the one or more processors, a host predicted to allow one or more new client I/O requests and process the held client  I/O requests based on the predicted size of the backlog(col 16 ln 5-11 "Meta data 815 may be used to create an IO structure (step 710). The structure may be used to denote all the IO changes that may be applied to replica LUN. The IO structure may be sent to the storage or a device coordinating where data is stored for LUN 820 (Step 720). The storage may move the data based on the IO structure.");
populating, by the one or more processors, a cache of the selected host based, at least in part, on the set of data in the modified data record data partition(fig 9:910; col 16 ln 30-36 "In further embodiments, the journal lag may be kept large enough to have an impact on performance, i.e. ensuring that that journal is large enough that a heat map or other predictive data structure, corresponding to IO to be applied to the storage, may provide the storage with the ability to move the impacted storage location to a faster device to increase IO speed."”);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Qi to incorporate the journaling of Natanzon.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Qi -- a need for a solution for the issue of adapting dynamically to changing transaction rates(Natanzon col 2 ln 1-4) -- with Natanzon providing a known method to solve a similar problem. Natanzon provides “A system method and program product for data replication comprising based on metadata, creating a mapping of pending IO to a logical storage medium and changing a mapping of the logical storage medium to tiered storage mediums to optimize the pending IO to the logical storage medium.”(Natanzon col 2 ln 7-12)

On the other hand, Harper teaches 
 A method of dynamically allocating recovery resources of a virtual server(fig 14; par 101 “With reference now to FIG. 14, a flowchart illustrating a process for dynamically allocating recovery resources to a failed client workload is shown in accordance with an illustrative embodiment.”), the method comprising:
responsive to either (i) a failover of the first virtual server or (ii) a migration request for the first virtual server(fig 14; par 101 “With reference now to FIG. 14, a flowchart illustrating a process for dynamically allocating recovery resources to a failed client workload is shown in accordance with an illustrative embodiment.”);
predicting, by the one or more processors, an amount of resources needed from one or more applications that are supported by the first virtual server(fig 14:1404,1406; par 102 ”The computer also selects a highest level tier in the set of one or more service level agreement tiers corresponding to the client workload (step 1404). In addition, the computer allocates recovery resources in a failover virtual environment to the highest level tier in the set of one or more service level agreement tiers corresponding to the client workload sufficient to meet a service level agreement associated with the highest level tier (step 1406).”);
selecting, by the one or more processors, a host predicted to allow one or more new client I/O requests and process the held client  I/O requests within a time period(fig 9; par 91 “Recovery time for the different tiers of the client workload to achieve steady state processing  based on the predicted amount of resources needed(fig 14:1404,1406; par 102 ”The computer also selects a highest level tier in the set of one or more service level agreement tiers corresponding to the client workload (step 1404). In addition, the computer allocates recovery resources in a failover virtual environment to the highest level tier in the set of one or more service level agreement tiers corresponding to the client workload sufficient to meet a service level agreement associated with the highest level tier (step 1406).”);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Qi and Natanzon to incorporate the migration service level agreements of Harper.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Qi and Natanzon -- a need for a solution for the issue of how to guarantee a certain level of service, specifically maximum recovery time (Harper fig 6; par 31) -- with Harper providing a known method to solve a similar problem. Harper provides “The computer allocates recovery resources in a failover computing environment
to the highest level tier in the set of one or more service level agreement tiers corresponding to the client workload sufficient to meet a service level agreement associated with the highest level tier. The computer recovers the highest level tier in the set of one or more service level agreement tiers corresponding to the client workload using the recovery resources in the 

Regarding claim 2, Qi, Natanzon, and Harper teaches
The method of claim 1, the method further comprising: 
Qi further teaches,
generating, by the one or more processors, an entry in the data record that includes (i) a first portion of data that includes an identity of a given virtual server that is currently associated with the data record (fig 4:430,440; par 53 "The server node 200 may then assign a label ID to the retrieved metadata (430)."..."Accordingly, the label may be used to distinguish different sets of cache metadata 202 from one another, for example, allowing the data store 260 to store multiple sets of cache metadata 202 concurrently. " fig 6:602,607,603; par 66;)
and (ii) a second portion of data that includes at least the first data partition and the second data partition(fig 1B:127,137; par 29 "The I/O processor 132 may then fetch the corresponding application data ( e.g., as cache warm-up data 137) from the primary storage device 120 and load the cache warm-up data 137 into the cache memory 134. Once the cache warm-up data 137 is loaded into the cache memory 134, the backup node 130 may immediately begin servicing data access requests 151 using the cache memory 134. Moreover, because the cache warm-up data 137 reflects recently stored data in the cache memory 114, there is a high probability that local data requests 133 to the cache memory 134 will result in cache hits. ").


The method of claim 2, the method further comprising: 
Qi further teaches,
saving, by the one or more processors, in the first portion of data, an identity of the first virtual server as the identity of the given virtual server that is currently associated with the data record(fig 4:430,440; par 53 "The server node 200 may then assign a label ID to the retrieved metadata (430)."..."Accordingly, the label may be used to distinguish different sets of cache metadata 202 from one another, for example, allowing the data store 260 to store multiple sets of cache metadata 202 concurrently. " fig 6:602,607,603; par 66;); and 
determining, by the one or more processors, that a failover has occurred based on a determination that an identity of the selected host is different from the identity of the given virtual server included in the first portion of data(fig 6:609; par 68 "If the current server node 200 is the resource owner of the LUN (608), it may subsequently force a takeover of the cache metadata (609). For example, the server node 200 may be authorized to modify ( e.g., read from and/or write to) the LUN on which the cache metadata partition 262 is formed, even if it is not the owner of the actual cache metadata stored on the LUN. "..."After forcefully taking over ownership of the cache metadata (609), the server node 200 may proceed to warm up its local cache memory (605). " When a failover happens, the failover server becomes the new owner of the LUN and takes over the cache metadata. This happens automatically based on the metadata identity data.).

Regarding claim 4, Qi, Natanzon, and Harper teaches
The method of claim 1, the method further comprising: 
Qi further teaches,
responsive to a failover of the first virtual server, assigning, by the one or more processors, the modified data record to the selected host(fig 1B:150; par 26 "The service handoff between the host node 110 and the backup node 130 may be referred to as a "node failover." For example, a node failover may be triggered when the host node 110 or a cluster management controller) outputs a failover signal 150 to the backup node 130. Upon receiving the failover signal 150, the backup node 130 may begin servicing the data access requests 151 from the client terminal 101. "); and 
saving, by the one or more processors, a set of data that describes data stored in a cache of the selected host as part of the second data partition(fig 1B:127,137; par 29 "The I/O processor 132 may then fetch the corresponding application data ( e.g., as cache warm-up data 137) from the primary storage device 120 and load the cache warm-up data 137 into the cache memory 134. Once the cache warm-up data 137 is loaded into the cache memory 134, the backup node 130 may immediately begin servicing data access requests 151 using the cache memory 134. Moreover, because the cache warm-up data 137 reflects recently stored data in the cache memory 114, there is a high probability that local data requests 133 to the cache memory 134 will result in cache hits. ").

Regarding claim 5, Qi, Natanzon, and Harper teaches
The method of claim 1, the method further comprising: 
Qi further teaches,
responsive to a determination that an identity of the first virtual server matches an identity of a virtual server included in a header the modified data record, asynchronously updating, by the one or more processors, (i) the set of data based on changes to data stored in a cache of the first virtual server(fig 6:604; par 64 "If the server node 200 is the previous owner of the cache metadata (604), the server node 200 may continue to maintain its local cache memory in a valid state (606). ") (ii) a timestamp included in the header(fig 1B:127; par 28 "The cache metadata 127 may include any and/or all metadata (e.g., data owner, storage time/date, storage location, file size, data type, checksum, inode, context information, volume identifier, logical block address, data length, data temperature or priority, etc.) associated with the application data stored in the cache memory 114 at a given time. More specifically, the cache metadata 127 may include any information that may be used to uniquely identify and/or distinguish the data stored in the cache memory 114 from other application data stored on the primary storage device 120. For some aspects, the cache metadata 127 may reflect an application state of the data stored in the cache memory 114 at a particular time.") (iii) hotness information(fig 2:226; par 38 “The temperature evaluator 226 may determine a temperature value for the cache meta data 202 retrieved by the metadata synchronization module 220. More specifically, the temperature value may indicate whether a data chunk associated with a particular set of cache metadata 202 is "hot" or "cold."”), and (iv) associated pointers, wherein hotness information is an indicator for how frequently the set of data is accessed relative to either a threshold frequency or other sets of data(fig 2:226; par 38 “For example, a data chunk may be considered hot if the server node 200 receives a high volume of data requests for that particular chunk during a given time period. On the other hand, a data chunk may be .

Regarding claim 6, Qi, Natanzon, and Harper teaches
 The method of claim 1, the method further comprising: 
Qi further teaches,
responsive to a determination that a cache hit ratio of the cache of the selected host is below a threshold, repopulating, by the one or more processors, the cache of the selected host based on a new determination of a new set of hot data(par 30 "It should be noted however, that the frequency with which the host node 110 backs up cache metadata 127 on the primary storage device 120 may have a direct effect on the efficiency or accuracy of the cache memory 134 upon warming up. For example, increasing the frequency with which the host node 110 backs up cache metadata 127 also increases the likelihood that the cache warm-up data 137 retrieved by the backup node 120 will reflect the latest application state of the data stored on the cache memory 114. " Qi states that some warm-up will still be needed after the migration is over, especially if time has passed since the last backup. If the new data is hotter than the existing cache data, it is implied that the hottest data will replace colder existing data. you can see this in par 39 "Thus, for some aspects, the metadata synchronization module 220 may selectively store cache metadata 202 on the data store 260 based on whether the temperature value associated there with is at or above a predetermined temperature threshold. " Keeping data that is at or above a predetermined temperature threshold is ; and 
updating, by the one or more processors, the modified data record by modifying the second data partition to include a set of data that describes the new set of hot data stored in the cache of the selected host(at this point, the fail-over has fully transferred everything to the backup server, and the system operates as normal with the backup being the new primary server. Par 34 "The metadata synchronization module 220 retrieves cache metadata 202 from the cache memory 230 and stores corresponding backup metadata 203 on the data store 260 ( e.g., in the cache metadata partition 262). As described above, the cache metadata 202 may include any and/or all metadata (e.g., data owner, storage time/date, storage location, file size, data type, checksum, inode, context information, etc.) associated with the data stored in the cache memory 230. ").

Regarding claim 7, Qi, Natanzon, and Harper teaches
The method of claim 1, 
Qi further teaches,
wherein saving data to either the first data partition or the second data partition is toggled based, at least in part, on a determination of which virtual server last updated data stored in the modified data record(fig 1B:127; par 28 "The cache metadata 127 may include any and/or all metadata (e.g., data owner, storage time/date, storage location, file size, data type, checksum, inode, context information, volume identifier, logical block address, data length, data temperature or priority, etc.) associated with the application data stored in the .

Regarding claims 8-14, they are the program instructions claims for the method disclosed in claims 1-7 and are rejected for the same reasons.

Regarding claims 15-20, they are the system claims to implement the method disclosed in claims 1-6 and are rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see remarks page 9-12, filed 11/19/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of 08/24/2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the 35 U.S.C. 103 as being unpatentable over US 20150363319 A1 (Qi et al.) in view of US 9275063 B1 (Natanzon) and US 20170168907 A1 (Harper et al.).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160239392 A1 - Deng - migrates metadata during failover. Does not specifically mention cache data though.
US 20150205722 A1 – Chiu – teaches cache failover and rebuilding
US 20150039834 A1 – Cudak – teaches cache failover
US 20200110700 A1 – Shi – teaches cache failover to a mirrored cache.
US 20180373635 A1 - Mukherjee – par 40 teaches a cache where if cache hits fall below a threshold, the cache expands to hold more data.
US 20170374151 A1 - Moorthi – par 71 teaches rejecting existing cache hints when cache hits fall below a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113